Citation Nr: 1444150	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-39 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, also claimed secondary to other service-connected disabilities and/or in-service exposure to hazardous chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973, to include receipt of a Purple Heart medal for combat service in Vietnam.  He served on active duty again from November 1990 to June 1991, to include service in Saudi Arabia.  The Veteran also served in the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran had a hearing before the Board in July 2012 and the transcript is of record.

The case was brought before the Board in December 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he suffered with trouble sleeping since his military service.  He notes frequent fatigue in the military as well as exposure to various chemicals in Vietnam and Saudi Arabia, to include Agent Orange herbicides in Vietnam and various chemical agents such as mustard gas, cyanides, and hallucinogens used at Dugway Proving Ground.  He further notes none of his fellow servicemen wanted to sleep in the same tent with him because of loud snoring.  Although he did not get tested and/or diagnosed with sleep apnea until 2006, he believes he had it for "years" prior to 2006 testing.  Alternatively, the Veteran claims his service-connected disabilities, such as posttraumatic stress disorder (PTSD) and diabetes mellitus, type II, caused or aggravated his sleep apnea.

The claims folder only currently contains service treatment records from January 1971 to January 1973 and a few pages from 1980 to 1981.  Therein, the records confirm the Veteran was seen in July 1972 complaining that his body feels "weak" and he "feels like wanting to sleep all the time."  No diagnosis was rendered at that time, but the Veteran again self-reported frequent trouble sleeping on a November 1972 examination.  

The Veteran claims he suffered with fatigue throughout his military service.  During the Veteran's hearing before the Board in July 2012, the Veteran also testified that he retired from the Army National Guard in 2007.  Again, the claims folder only currently contains service treatment records from January 1971 to January 1973 and a few pages from 1980 to 1981.  It appears some steps were taken to obtain complete treatment records from the Veteran's 1990 to 1991 active duty period.  The RO issued a memorandum on December 12, 2009 outlining the steps taken.  Two days later, on December 14, 2009, the Army National Guard provided some treatment records for the Veteran dated in 1980 and 1981.  Therein, the Army National Guard further indicated that documents would be located at the State Archives.  There is no indication that the RO contacted the State Archives to obtain the Veteran's complete military records.  Since the records are largely incomplete, the Board concludes the RO/AMC must make further efforts to obtain any and all missing service treatment and personnel records for the Veteran from January 1973 to 2007.  Since the Veteran was officially diagnosed with sleep apnea in 2006, it is imperative that personnel records are obtained to confirm the exact periods of the Veteran's military service, to include periods of active duty, ACDUTRA, and INACDUTRA.

The Board previously remanded the claim to afford the Veteran a VA examination to ascertain whether the Veteran's sleep apnea could directly be linked to service or, in the alternative, be linked to a service-connected disability.  The Veteran was afforded a VA examination in January 2013 where the examiner discussed the Veteran's in-service chemical exposure and other service-connected disabilities.  The examiner concluded the Veteran's sleep apnea was not likely related to in-service chemical exposure nor was it likely that the Veteran's sleep apnea was caused or is aggravated by any service-connected disability, either singly or in the aggregate.  A thorough rationale was provided. 

The Veteran's representative, in a September 2014 brief, claims the VA examination is inadequate in that the examiner did not consider or otherwise address whether his sleep apnea could directly be linked to service in light of in-service symptoms.  The Board agrees.  Service treatment records confirm complaints of fatigue and trouble sleeping.  The examiner did not address in-service complaints or consider whether these in-service complaints could be indicative of sleep apnea.  Indeed, the Board's prior remand specifically directed the examiner to consider direct service-connection.  Thus, the January 2013 VA examination is inadequate and non-responsive to the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A new VA examination is necessary.

The RO/AMC must also take this opportunity to obtain recent VA outpatient treatment records from November 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC, the Army National Guard, the State Archives, and any other applicable agency in attempt to obtain the Veteran's complete service treatment records and military personnel records from January 1971 to 2007.  All efforts to obtain these records must be documented and government agencies must provide a negative response if records are unavailable.

2.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim secondary to service-connected disabilities.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Gainesville/Lake City, Florida and associated outpatient clinics from November 2008 to the present.  All efforts to obtain VA records should be fully documented.  

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service complaints of fatigue, frequent trouble sleeping, and body weakness noted in July 1972 and November 1972 service treatment records, in-service Agent Orange herbicide exposure in Vietnam, and various chemical agent exposures while stationed in Dugway Proving Ground.  The examiner is also to be informed of any and all the Veteran's service connected disabilities, to include PTSD, diabetes mellitus, type II, diabetic peripheral neuropathy of all four extremities, cataracts, perirectal abscess, hearing loss, and tinnitus.  

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should render an opinion as to each of the following:

(a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's sleep apnea is directly attributable to the Veteran's military service in light of in-service complaints of trouble sleeping, fatigue, and body weakness, the Veteran's described in-service symptoms, the Veteran's in-service exposure to herbicide and chemical agents, and the Veteran's combat duty in Vietnam. 
   
(b) If the answer to (a) above is no, then is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is caused or aggravated by any of his service-connected disabilities, either singly or in the aggregate, to include PTSD, diabetes mellitus, type II, diabetic peripheral neuropathy of all four extremities, cataracts, perirectal abscess, hearing loss, and tinnitus.  
   
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



